LATTIMORE, Judge.
Conviction for contributing to the delinquency of a minor child; punishment, a fine of $300.00 and sixty days in the county jail.
We are requested in the brief of the State’s Attorney to write at length on what appears some failures and defects in the law here involved, but the case so patently must be reversed because of the failure of the State to introduce any corroborating evidence in support of the testimony of the minor child involved, who alone testified to the facts upon which the conviction must have been predicated, and who admitted that he willingly joined with appellant in all of such acts, as were proven and relied on to make out the offense, and who has placed himself clearly within the law governing accomplice witnesses, — that we must decline to involve ourselves in a lengthy opinion discussing the law. Such opinion on our part could have value only as suggesting to the Legislature amendments and corrections to said statute.
Finding no testimony in this record supporting the conviction for the horrible crime, if any, committed by the appellant, save and except the testimony of a willing and admittedly participating accomplice, the judgment must be reversed for the lack of sufficient testimony, and it is so ordered.

Reversed.